Citation Nr: 1502686	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-31 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2000 to November 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge at a July 2014 Travel Board hearing in Newark, New Jersey; a copy of the transcript has been associated with the record.  In evaluating this case, the Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a right shoulder disorder because the current shoulder disorder had its onset in service.  Specifically, the Veteran stated that while he was setting up a tent for his unit during service, he stretched himself from the tips of his toes to the finger tips to connect a few items and felt a tearing and pulling in the right supraspinatus muscle.  The Veteran also reported that he had an altercation with another soldier where his arm was twisted behind his back similar to the maneuvers police officers use to handcuff a criminal.  See April 2013 VA Form 21-4138.  He also stated that he received cortisone shots to treat the resulting shoulder pain and that he was told these cortisone shots could cause a rare but serious type of bone damage to large joints called avascular necrosis and that cortisone injections also have been known to eat away at the connective tissue of the muscles.  See November 2012 VA Form 9; August 2014 Board hearing transcript. 

The March 2012 VA examination report shows a diagnosis of right shoulder rotator cuff tendonitis and provides a negative nexus medical opinion with respect to the relationship between the current right shoulder disorder and the in-service tent injury.  The January 2014 supplemental statement of the case (SSOC) refers to a December 2013 VA examination report, which purports to provide a negative nexus medical opinion with regard to the relationship between the current right shoulder disorder and in-service right shoulder cortisone shots.  However, the December 2013 VA examination report was not included in the Veteran's file either on VBMS or the Virtual VA system.  Accordingly, the Board finds that VA's duty to assist in the development of the claim has not been fully satisfied with respect to the December 2013 VA examination report.  In order to ensure that the Veteran's claim is adjudicated on the basis of a complete evidentiary record, the above-referenced December 2013 VA examination report should be obtained and associated with the Veteran's electronic claims file.  See 38 C.F.R. § 3.159(c)(2) (2014).
  
Accordingly, the case is REMANDED for the following actions:

1. The AOJ should undertake additional efforts to obtain the December 2013 VA examination report.  Efforts to obtain this report must be associated with the claims file and requests for the report must continue until the AOJ determines that the report does not exist or that further efforts to obtain this report would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the report is unavailable.  

2. Thereafter, the issue of service connection for a right shoulder disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




